DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 5-6, 9 is/are objected to because of the following informalities:  
Claim 1, line 3, “the cavity” should be “the internal cavity”.
Claim 1, there should be a semicolon at the end of line 4.
Claim 1, line 9, “and closed position” should be “and a closed position”.
Claim 5, lines 2-3, “the cavity” should be “the internal cavity”.
Claim 6, lines 2-3, “the cavity” should be “the internal cavity”.
Claim 9, line 3, “the cavity” should be “the internal cavity”.
Claim 9, there should be a semicolon at the end of line 4.
Claim 9, there should be a semicolon at the end of line 8.
Claim 9, lines 17-18, “when the valve is in the closed position the valve is constructed” should be “when the valve is in the closed position, the valve is constructed”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (US 2009/0209914).
Regarding claim 1, Koch discloses 
An assembly (figs. 1-2 and pars. 0018-0029) comprising: 
a hub (22, fig. 2) having a proximal opening (proximal opening of 22 at the proximal end 30, fig. 2 and par. 0020), a distal opening (distal opening of 22 at the distal end 32, fig. 2 and par. 0020) and an internal cavity (internal cavity of 22 for elements 46 and 50 to be positioned within, fig. 2) disposed between the proximal and distal openings (see fig. 2), the cavity (internal cavity of 22) defined by one or more sidewalls (sidewalls of 22, see annotated fig. 2(a) below) and a bottom wall of the hub (bottom wall of 22, see annotated fig. 2(a) below), the distal opening (distal opening of 22) extending through the bottom wall (bottom wall of 22); 
a catheter tube (24, fig. 1) secured to a distal end of the hub (distal end of 22) and having an inner lumen (inner lumen of 24) in fluid communication with the distal opening of the hub (distal opening of 22); 
a valve (50) located inside the hub (22), the valve (50) including a proximal flange (proximal flange of 50, see annotated fig. 2(b) below), a distal flange (distal flange of 50, see annotated fig. 2(b) below) and a tubular part (middle portion of 50, see annotated fig. 2(c) below) extending between the proximal and distal flanges (see annotated figs. 2(b)-2(c) below), the valve (50) being configured to assume an open position (open position of 50 that allows other devices to pass through. Examiner notes: see fig. 1 for the open position of 50 that allows 

    PNG
    media_image1.png
    396
    561
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    451
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    469
    386
    media_image3.png
    Greyscale


Regarding claim 8, Koch discloses 
The assembly according to claim 1, wherein the tubular part of the valve (see annotated fig. 2(f) below) has walls (see annotated fig. 2(f) below) that press against one another to impede fluid flow through the tubular part when the valve is in the closed position and the walls do not press against one another to permit fluid flow through the tubular part when the valve is in the open position (Examiner notes: see fig. 2 for the closed position of valve 50, when the aperture 62 of valve 50 is closed, the walls of the tubular part press against one another to impede fluid flow through 62. See fig. 1 for the open position of valve 50, when the aperture 62 of valve 50 is open, the walls of the tubular part are separated from one another to permit guide wire 16 to pass through as well as permit fluid flow through 62).

    PNG
    media_image4.png
    562
    566
    media_image4.png
    Greyscale

Claim(s) 1-3, 5-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goral et al. (US 2011/0319825).
Regarding claim 1, Goral discloses 
An assembly (figs. 18-19 and pars. 0093-0095) comprising: 
a hub (12, fig. 19) having a proximal opening (proximal opening of 12 at the proximal end 20), a distal opening (distal opening of 12 at the distal end 22) and an internal cavity (internal cavity of 12 for element 240 to be position within, see fig. 19) disposed between the proximal and distal openings (see fig. 19), the cavity defined by one or more sidewalls (25, fig. 
a catheter tube (14, fig. 19) secured to a distal end of the hub (distal end of 12, fig. 19 and par. 0041) and having an inner lumen (inner lumen of 14) in fluid communication with the distal opening of the hub (distal opening of 12, fig. 19); 
a valve (240, fig. 18) located inside the hub (12, fig. 19), the valve (240) including a proximal flange (242, see annotated fig. 19 below), a distal flange (254, see annotated fig. 19 below) and a tubular part (middle portion of 240 between 242 and 254, fig. 18) extending between the proximal and distal flanges (see fig. 18), the valve (240) being configured to assume an open position (open position of 240 with slit 82 is open, see par. 0095. See also fig. 15 as discussed in par. 0095) and closed position (closed position of 240 with slit 82 is closed, see fig. 19), the valve (240) being made of a resilient material (resilient material of 72/82, par. 0069) and constructed such that the valve is continuously urged toward the closed position (Examiner notes: see par. 0069, slit 82 of valve 240 is normally closed), in the open position fluid flow is permitted through an opening that extends through the proximal and distal flanges and the tubular part (Examiner notes: see par. 0095 and fig. 15 as discussed in par. 0095, when slit 82 of valve 240 is open, fluid flow is permitted through the proximal flange, the tubular part, the slit 82, and the distal flange), in the closed position fluid flow is impeded through the opening (Examiner notes: see fig. 19, when slit 82 of valve 240 is closed, fluid flow is impeded through 82), the valve (240) being constructed such that when a distally applied force (distally applied force from the male luer taper 30) is applied to a proximal face of the proximal flange the valve transitions from the closed position to the open position and subsequently returns to the closed position when the distally applied force is removed (Examiner notes: see par. 0095 and fig. 15 as discussed in par. 0095, upon insertion of the male luer taper 30 in the hub 12, the biasing member 204 of valve 240 is compressed causing the valve 240 to transition from the closed 


    PNG
    media_image5.png
    410
    689
    media_image5.png
    Greyscale


Regarding claim 2, Goral discloses 
The assembly according to claim 1, wherein a distal face of the distal flange abuts the bottom wall of the hub (Examiner notes: see annotated fig. 19 above, the distal face of distal flange 254 of valve 240 abuts the bottom wall of hub 12).
Regarding claim 3, Goral discloses 
The assembly according to claim 2, wherein the distal flange (254) includes an opening (opening of 254) that communicates the tubular part of the valve (middle portion of valve 240) with the catheter tube (14) when the valve (240) is in the open position and in the closed position (see fig. 19. See also fig. 15 as discussed in par. 0095).
Regarding claim 5, Goral discloses 
The assembly according to claim 1, wherein the distal flange (254) has a circumferential surface (circumferential surface of 254) that presses against the one or more sidewalls of the hub (see annotated fig. 19 in the rejection of claim 1) to hold the valve (240) securely inside the cavity of the hub (cavity of 12).
Regarding claim 6, Goral discloses 
The assembly according to claim 1, wherein the distal flange (254) has a circumferential surface (circumferential surface of 254) that presses against the one or more sidewalls of the hub (see annotated fig. 19 in the rejection of claim 1) to hold the valve (240) securely inside the cavity of the hub (cavity of 12) without the use of an adhesive (Examiner notes: see fig. 19 and par. 0094, the distal flange 254 of valve 240 is disposed within the annular groove 258 and engage with the annular groove 258 and thereby retain the valve 240 within the hub 12).
Regarding claim 8, Goral discloses 
The assembly according to claim 1, wherein the tubular part of the valve (middle portion of 240 between 242 and 254, fig. 18) has walls (walls at slit 82) that press against one another to impede fluid flow through the tubular part when the valve is in the closed position and the walls do not press against one another to permit fluid flow through the tubular part when the valve is in the open position (Examiner notes: see fig. 19, when valve 240 is in the closed position, walls at slit 82 press against one another to impeded fluid flow through 82. See fig. 15 as discussed in par. 0095, when valve 240 is in the open position, walls at slit 82 are separated from one another to permit fluid flow through 82).
Regarding claim 9, Goral discloses 
An assembly (figs. 18-19 and pars. 0093-0095) comprising: 
a hub (12, fig. 19) having a proximal opening (proximal opening of 12 at the proximal end 20), a distal opening (distal opening of 12 at the distal end 22) and an internal cavity (internal cavity of 12 for element 240 to be position within, see fig. 19) disposed between the 
a catheter tube (14, fig. 19) secured to a distal end of the hub (distal end of 12, fig. 19 and par. 0041) and having an inner lumen (inner lumen of 14) in fluid communication with the distal opening of the hub (distal opening of 12, fig. 19); 
an introducer needle (40, fig. 2) residing in the catheter tube (14, figs. 2 and 19) and having an outer wall (outer wall of 40, fig. 2) and a distal tip (43), the distal tip (43) extending distally from a distal end of the catheter tube (distal end of 14) (see fig. 2), 
a valve (240, fig. 18) disposed about the introducer needle (see fig. 2 for introducer needle 40) inside the hub (see fig. 19 for the valve 240 located inside hub 12), the valve (240) including a proximal flange (242, see annotated fig. 19 in the rejection of claim 1), a distal flange (254, see annotated fig. 19 in the rejection of claim 1) and a tubular part (middle portion of 240 between 242 and 254, fig. 18) extending between the proximal and distal flanges (see fig. 18), the valve (240) being configured to assume an open position (open position of 240 with slit 82 is open, see par. 0095. See also fig. 15 as discussed in par. 0095) and a closed position (closed position of 240 with slit 82 is closed, see fig. 19), in the open position a through passage is provided that extends through the proximal and distal flanges and the tubular part (Examiner notes: see fig 15 as discussed in par. 0095, when slit 82 of valve 240 is open, a through passage is provided that extends through proximal flange 242, the tubular part, the slit 82, and the distal flange 254), in the closed position the through passage is closed (Examiner notes: see fig 19, when slit 82 of valve 240 is closed, a through passage extending through proximal flange 242, the tubular part, the slit 82, and the distal flange 254 is closed), the valve (240) being made of a 64resilient material (resilient material of 72/82, par. 0069) and constructed such that the valve .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2009/0209914) in view of Bickhart et al. (US 2017/0080200).
Regarding claim 4, Koch discloses the assembly according to claim 1, wherein the proximal face of the proximal flange is arranged at an angle with respect to a longitudinal axis of the hub when the valve is in the closed position (see annotated fig. 2(d) below).

    PNG
    media_image6.png
    464
    536
    media_image6.png
    Greyscale


Koch is silent about the proximal face of the proximal flange being arranged at another angle with respect to the longitudinal axis of the hub when the valve is in the open position, and wherein the angle in the open position is greater than the angle in the closed position.


    PNG
    media_image7.png
    428
    879
    media_image7.png
    Greyscale
 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Koch’s valve by adding a relief space in the valve so that the proximal face of the proximal flange of the valve is arranged at different angles in the open and closed positions, as taught by Bickhart, for the purpose of allowing a large diameter elongate member to pass through while minimizing/limiting the amount of strain imposed on the valve; therefore, increasing the tear-resistance of the valve (par. 0068 of Bickhart).
Regarding claim 7, Koch discloses the assembly according to claim 1, wherein the proximal flange has a diameter when the valve is in the closed position (see annotated fig. 2(e) below).

    PNG
    media_image8.png
    580
    574
    media_image8.png
    Greyscale

Koch is silent about the proximal flange having another diameter when the valve is in the open position, and wherein the diameter in the open position is greater than the diameter in the closed position.
However, Bickhart teaches an assembly (100, fig. 1C) with a valve (120) wherein the proximal portion of the valve has a first diameter when the valve is in the open position and a second diameter when the valve is in the closed position, the first diameter being greater than the second diameter (see annotated figs. 2D and 5B below).

    PNG
    media_image9.png
    430
    852
    media_image9.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Koch’s valve by adding a relief space in the valve so that the proximal flange has different diameters in the open and closed positions, as taught by Bickhart, for the purpose of allowing a large diameter elongate member to pass through while minimizing/limiting the amount of strain imposed on the valve; therefore, increasing the tear-resistance of the valve (par. 0068 of Bickhart).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783